 In theMatterOfALASKA JUNEAU GOLDMININGCOMPANYandINTERNATIONALUNION 'OFMINE, MILL AND SMELTERWORKERS,LOCALNo. 203Case N. C-91.=Decided July 21, 1936Mining Industry-Jurisdiction of Board in Territories-Strihc:interferencewith right to; intervention by police andmilitary-Boycott-Interference,RRestraant.or Coercion:,during strike: initiating rind fostering"back to work"movemeiit;'initiating election among strikers on question of returning to work ;refusal to recognize representatives;insistence upon proportional representa-Lion; by public officials;by local ordinance-EmployeeRepresentation Plan:form andoperation-Company-DominatedUnion:domination and interferencewith formation and administration;financial and other support ; discrimina-tion in favor of in employment,benefits, and privileges;disestablished asagency for collective bargaining-EmployeeStatus:duringstrike-Discrimina-,'Hon:requiring strikers to make iiidl, idual applications for reemployment ; non-reinstatement followingstrike-Reinstatement Ordered, Strikers:discrimina-tion in reinstatement;displacement of employees hiredduring or followingstrike-Back Pay: awarded. _Mr. E. J. Eagenfor the Board.Bayley d Croson,byMr. Carl E. Croson,of Seattle,Wash., forrespondent.'Mr. Ora L. Wilsbii,of Spokane, Wash., for the Union.Mr. Joseph Rosenfarb,of counsel to the Board.-DECISIONSTATEMENT OF CASEUpon charges duly filed by International Union ofMine,Mill andSmelterWorkers, Local 203, hereinafter called the Union, the Na-tionalLabor Relations Board, hereinafter called the Board, byCharlesW. Hope,RegionalDirector for the NineteenthRegion, is-sued its complaint dated February 7, 1936, against the Alaska JuneauGoldMining Company,Juneau,Alaska, hereinafter called therespondent.The complaint and notice of hearing thereon were dulyserved upon the respondent and the Union on February 12, 1936.The complaint alleges that the respondent had engaged in unfairlabor practices affecting commerce, within the meaning of Section 8,subdivisions (1), (2), (3) and (5) and Section 2, subdivisions (6)and (7) of the National Labor Relations Act, approved July 5, 1935,hereinafter called the Act.Demand for a bill of particulars was125 126NATIONAL LABOR RELATIONS BOARDmade by counsel for the respondent on February 24, 1936, and thesame was furnished on March 9, 1936. The respondent filed itsanswer to the complaint on February 24, 1936, objecting to the hear-ing, on the ground, of the unconstitutionality ,of the Act. -Withoutwaiving its constitutional objections,, the respondent answeredfurther by denyinginter aliathat it committed the unfair laborpractices alleged in the complaint.Pursuant to the notice, the hearing was conducted by the RegionalDirector for the Nineteenth Region, as Trial Examiner duly desig-nated by the Board, from March 12 to 21, 1936, inclusive, in Juneau,Alaska.The respondent, the Union and the Board were representedby counsel and participated in the hearing.Full opportunity to beheard, to cross-examine witnesses and to produce evidence bearingupon the issues was afforded to all parties.Counsel for the Boardmade several motions to amend the paragraph of the complaint con-taining the names of the employees alleged to have been dis-criminated against.The motions were granted.Motion was madeby counsel for respondent to amend paragraph 1, Section (b) of theanswer which reads : "That the said National Labor Relations Actis unconstitutional in that it deprives'the said Alaska-Juneau GoldMining Company of its property without due process of law," to,"That the said National Labor Relations Act is unconstitutional inthat it deprives the said Alaska Juneau Gold Mining Company andits employees of liberty and property without due process of law."The motion was denied. Counsel for the Board rested on March' 16,1936.New issues were raised by questions from the Trial Examiner,and counsel for the Board moved to reopen the case.No objectionwas made, and the motion was granted. No oral arguments weremade and no briefs were filed although opportunity to do so wasgranted.All of the Trial Examiner's rulings on motions are herebyaffirmed.Thereafter, the Trial Examiner filed an Intermediate Report inBoard Rules and Regulations-Series 1.The Intermediate' Reportwas duly served upon the, parties.The Trial Examiner found thatthe respondent had committed unfair labor practices within themeaning of Section 8, subdivisions (1), (2), (3) and (5) and recom-mended that the respondent cease and desist from such unfair laborpractices, and reinstate the employees discriminated against to theirformer positions.Exceptions to the Intermediate Report were dulyfiled by the respondent.On May 19, 1936, counsel for the respondent and a representativeof the Union made oral arguments before the Board in Washington,D.C. DECISIONS AND ORDERS127Upon the entire record in the case, including 'the pleadings, thestenographic report of the hearing, the documentary and otherevidence offered and received at the hearing, and the IntermediateReportand exceptions thereto, the Board makes the following :-FINDINGS OF FACT1.THE RESPONDENTAND ITSBUSINESSThe respondent is and has been since February 17, 1897, a cor-poration organized and existing under the laws of the State of WestVirginia.It is engaged in the mining, milling, sale and distributionof gold, and in development operations.' It has its mines and worksin and near the vicinity of Juneau, Alaska, with its principal officein 'San Francisco, California.The capital stock of the respondentconsists of 1,500,000 shares of common stock at $10 per share, makinga total capital of $15,000,000.The common stock is listed on theNew York Stock Exchange.Approximately $6,000,000 in dividends.have been paid since 1931.From 1893 to 1934, over $42,000,000 ingross value, mostly gold, was recovered by the respondent from itsmines.About $18,000,000 in wages have been paid - since -therespondent started operations.Since 1934 there has been a 162/3 percent increase in the wages of the respondent's' employees, while thepriceof the respondent's output increased, 70 per cent.The respondent has 277 claims which cover 4,470 acres. It ownspatented mining claims and mill-sites, together with all property,facilities, and equipment capable of treating ore at the sustained rateof 12,000 tons per day and consisting of mills, power plants, trans-mission lines, dams, ditches, flume and pipe lines, repair shops andequipment, haulage ways and equipment, wharves and warehouses,together with various accommodation buildings and equipment, alllocated at or near, Juneau, Alaska. In' the matter of tonnage ofcrude ore the respondent is the largest gold mining enterprise in theUnited States.Approximately, 84 per cent of the gold is recoveredat the mill in Juneau, Alaska, and is shipped in the form of goldbricks to the Federal Assay Office at Seattle, Washington.The re-spondent ships the concentrates containing the remainder of the gold,together with silver and lead, from'its properties in'Juneau,'Alaska,to the American Smelting and Refining Company at Selby, Califor-nia.Steel, lumber, powder, carbide, various machines, bolts andnuts are purchased by the, respondent in various states of the UnitedStates, the purchases in the eastern part of the United' States beingshipped to the respondent by boat through the Panama Canal.The aforesaid operations of the respondent constitute trade, trafficand commerce within the Territory of Alaska and between it andthe several States of the United States. 128NATIONAL LABOR RELATIONS BOARDII.THE BACKGROUND OE THE LABOR DISPUTEThe Union is a labor organization which became affiliated with theAmerican Federation of Labor on July 12, 1935. Prior to that date,itwas known as the Alaska Mine Workers Union, Local No. 1, whichhad been organized in the spring of 1934.The first officers wereL. C. Keith, president, A. J. Nygren, vice-president, and Cyril Zuboff,secretary.It had 600 charter members, and shortly after its organ-ization, by admission of the respondent,' its membership consisted ofa majority of the employees of the respondent.In May, 1934, a committee of the Union, met with L. H. Metzgar,general superintendent of the respondent, and conducted negotia-tions concerning recognition of the Union, wages and hours.Thesenegotiations culminated in the reduction of the seven-day week toa six-day week and in wage- increases of 50 cents per day on June1st, and 35 cents per day on July 1, 1934, which were supposed to-make the total weekly wages equal to that which existed prior to,the change.The respondent also agreed that it would recognize theUnion committee as representing the members of the Union.By July, 1934, a faction in the Union had become dissatisfied withthe alleged lack of aggressiveness on the part of its president indealing with the respondent.As a result, Keith, the president, re-signed.A. J.. Nygren, the 'vice-president, succeeded him as presidentand Niel L. Heared became secretary.,Intermittent negotiations with the respondent continued, the prin-cipal demands of the Union being recognition as the sole bargainingagency for all of the employees and a closed shop. The respondentobjected to both demands, and exhibited signs of a growing disin-clination to bargain collectively with the Union and an impatiencewith Nygren.On October 11, 1934, a vote was taken by the Unionwhether to resort to a strike because of the respondent's refusal toaccede to the demands of the Union. Two hundred and ninety sevenvoted against the strike and 84 in favor.Dissatisfaction with theleadership of the Union again developed at this time among a certaingroup of employees headed by Keith and some defections from theranks occurred in the next few months.After the strike vote of October 11, 1934, a movement grew upamong the members of the Union to give greater power to the boardof trustees of the Union in calling strikes.At a. regular meeting onDecember 10, 1934, with over 200 members present, the Union votedto revise Section 6 of the by-laws of the Union to read :"Whenever the board of trusteesis delegatedto take demandsto the company, it shall have supreme power to arbitrate and' Board Exhibit No 3. DECISIONS AND ORDERS129otherwise determine ways and means of coming to an agreement.This shall include the power to call a strike."On January 14, 1935, the minutes of the meeting held by the Unionon December 10, 1934, were read and accepted.III.THE STRIKEThe undercurrent of resentment among the members of the Unionagainst the denial by the respondent of the Union's demands con-cerning collective bargaining and other matters, came to the surfacein May, 1935, when demands to be presented to the respondent wereformulated.These demands were in the form of a proposed writtenagreement between the respondent and the Union and included, prin-cipally, recognition of the Union as the sole collective bargainingagency, a closed shop, wage increases, improvement of labor condi-tions, and medical aid to workers.On May 12, 1935, the Unionmet to vote concerning the presentation of the demands. It wasdecided to take a vote to authorize the board of trustees to presentthe demands to the respondent, with power, as provided in theby-laws, to call a strike if the demands were refused.Three hun-dred and thirty eight voted for the presentation of the demands and32 against.On May 17 the Union presented the -demands to therespondent at a conference with Metzgar.Time to consider themwas requested and given to Metzgar.On May 22, the Union com-mittee was handed a written answer by Metzgar datect May 20, whichwas a categorical refusal of all demands of the Union.Concerningthe demands for collective bargaining, the answer stated :"We wish at this time to reiterate our statement of policymade to a'Committee of Employees' about one year ago, namely,that in discussing labor matters with any committee, that com-mittee would be considered as representing only such number ofemployees as they actually did represent.And further, that theright was reserved to discuss matters of this nature with anyother committee or with any individual employee whenever inour opinion such discussion or conference was advisable."Since the respondent offered no counter proposal and no inclina-tion to compromise on any of the demands, the trustees called astrike on May 22, 1935, beginning with the 11 p.m. shift.Therewere 887 employees at the time of the strike, 46 of whom were fore-men, watchmen, power plant employees and clerical personnel.Al-though the Union at the time had 523 members in good standing, allthe employees of the respondent, with the exception of the few mennecessary for maintenance purposes, went out on strike.Operationsin the mine and mill of the respondent were completely shut down,and the business of the respondent came to a standstill. 130NATIONALLABOR RELATIONS BOARD.Soon, after the commencement of the strike, it back-to-work' move-ment began on the part of a, group of employees, with Ted Danielson,Jack Finley, James Lynam, Jesse Payne, Walter Keisel and RedSoloviess as'the leaders.In the early part of June they held a fewconferences with Metzgar' about returning to work, and accordingto the testimony of Metzgar and that of others in behalf of the re-spondent,Metzgar advised them to ascertain the sentiment of thestrikers.Petitions for that purpose were circulated among thestrikers, and meetings were held.About June 4, 1935, a meeting ofthe City Council of Juneau was held in response to a, petition, ofstrikers and citizens of Juneau to take a vote among the strikers tofind out how many wished to return to work. Ted Danielson andothers talked in favor of such a vote, while Union officials opposedthe intervention of the city authorities, terming such intervention anattempt to break the strike.H. L., Faulkner, city attorney andpresident of the Territorial Board of Education, who had had a fewconferences v; ithMetzgar about the back-to-work movement, hadprepared in advance a resolution favoring the taking of such a vote.In this, he claimed to have acted as a :private citizen, and not as acity official. ,The resolution passed and balloting took place, on June13, 1935, in the. City Hall, the judges, appointed by Mayor Gold-stein, being J. J. Connors, Collector of Customs, Allen Shattuck,insurance broker, and John Jones, manager of a hardware store.Ballots were mailed to every employee whose name appeared on therespondent's payroll on May 22,,1935, the day the strike began, therespondent furnishing the judges with the payroll and signaturecards.The Union boycotted the voting. Four hundred and sixtyone' voted to return to work and three voted against.Fifty two addi-tional ballots were received after the polls closed, and '48 ballotswere spoiled.According to Mayor Goldstein, the city paid for theexpense of the voting.Further meetings 'for the purpose of iliducing the men to returnto work were held thereafter,, and were advertised in advance inthe Daily Alaska Empire, a local newspaper.An important meet-ing was the one held' on June 19 with Ed Kirchofer as chairman.The meeting was addressed by Ted Danielson and Faulkner, whovididly described the hardships to' the respondent wrought by thestrike and urged the men to return to, work. Faulkner had pre-viously found himself called upon to warn Union' pickets not topicket certain places.Similar daily meetings advertised -in advancewere held the next few'days.At a meeting on June 22 it was de-cided to form the Juneau Mine Workers' Association, hereafter calledthe, Association, to band together those, who wished to return towork land membership cards for the Association were passed among DECISIONS AND ORDERS131the men.The Association was formed on June 27, and a constitu-tion was adopted. ,The main.features of the constitution are thatmembership in the Association is limited to those in the employ ofthe respondent,and that a proposal for a strike vote or for thepresentation of demands must originate in a special committee, mustbe posted for two weeks in advance,and must obtain a two-thirdsmajority of the membership.Danielson was elected president, ,Fin-ley, vice-president,and Lynam, secretary of the Association.EdKirchofer became president of the Association in December, 1935.These were the men who had been active from the first in urgingthe men to go back to work.They first called themselves the Min&Workers Benefit Committeemen,and under that name advertisedmeetings in the local paper. It appears from the testimony of Fin-ley that at the time of the hearing the advertisements had not yetbeen paid for.On June 13,the same day on which the men voted in the CityHall, the respondent caused to be posted the following notice :"1.The conditions of employment will be posted on the bulle-tin boards but no agreement with any labor organization willbe signed."2.We will meet the employees'representatives on grievancesand complaints."3.Each committee will be recognized as representing, thatnumber of employees they actually do represent;and theirgrievances or complaints.will be considered in accordance withthe number of employees they represent."4.Members of a committee must be selected by free choice ofthe group they represent and must be chosen by vote withoutcoercion or intimidation."5.No committee will be recognized as the exclusive bargain-ing agency for all the employees."6. In the event of a discussion of matters of interest to, andaffecting all employees,each group will be given representation,in accordance with,the size of the group.If there be more thanone group represented in a general committee, each sub-com-mittee shall have a membership on the general committee pro ratato the number of men each member represents."7.There will be not(sic)general discrimination against em-ployees because of their labor affiliations;nor any other unfair orunjust reasons;but the,company must reserve the right to exer-cise sufficient discrimination in such matters to protect themajority."8.The employer's obligations are clearly understood-and its,responsibilities are established.Organizations of employees can5727-37-vol. a-10 132NATIONAL LABOR RELATIONS BOARDrightly be required to observe the same ethical and moral responsi-bilities even though they are not specifically prescribed by statute.In this connection, if grievances of complaints are submitted tothe Company, we shall expect that a full discussion of the samewill be permitted by all employees, and before any strike orwalkout is called by any committee or any group, it will be doneonly upon a vote of a majority of all employees, and after allhave been given an opportunity to express their own choice,unmolested and without coercion."About this time a meeting of the Union was addressed by Metzgar,Mahoney, United States marshal, and Dewey Knight, an immigra-tion official, who was acting as mediator. In their presence theUnion men voted against taking another ballot on the question ofcalling off the strike.On June.21, a so-called police protection resolution was passed bythe city council empowering the mayor to appoint as many specialpolicemen as necessary, impressing every resident of Juneau intoservice on the police force if called upon. It further provided thatitwas unlawful for anyone to interfere with the men desiring toregister or return to work by shouting, cheering, intimidation, in-sult, or for more than five men to assemble in one place. It providedfor fine and imprisonment for violations.Faulkner drew up theresolution.On June 22, 1935, the respondent caused a notice to appear in theDaily Alaska Empire, inviting all employees to make individualapplications for work on June 24, and all others to make applicationbeginning June 26.On June 24 the men desiring to register formedin squad formation and started, marching toward the office of therespondent.Danielson and Finley, active in the move to return towork, were in the line of 'march.About 50 special policemen andother enforcement officers escorted the marchers.When these ap-proached the picket line near the registration hall a riot took place.As a result, several Union men in the picket line were arrested andindicted.In the winter of 1935 those Union men who were triedwere freed by a jury, a fact which evoked a severe attack by Faulk-ner in an anonymous letter dated December 17, 1935, published in theAlaska Press.On June 25, the day following the so-called riot, Faulkner, incompany with one Pullin, manager of the Electric Light & PowerCo., owned by the respondent, drove down the street as far as therespondent's office and attempted to get the, strikers to disperse, call-ing attention to the resolution which the city council had passed onJune 21. DECISIONS AND ORDERS133Pursuant to some informal conferences between Union and non-Union men, a meeting was held shortly after June 24, attended byboth Union and Association men, presided over by Nygren.At thismeeting a joint committee was selected to call on Metzgar to requestthat the opening of the mine, which had been scheduled for July 5,1935, be postponed in order to give the non-Union employees an op-portunity to go before the board of trustees of the Union and pre-vail upon them to take a vote on the question of returning to work.When the committee called upon Metzgar on July 1 he refused topostpone the date of the opening of the mine.Apparently he wasconvinced that he had succeede`d'in breaking the strike.On July 5, 1935, the mine reopened under police protection.IV.THE UNFAIR LABOR PRACTICESDuring the rest of July, United States Deputy Marshals accom-panied the men to and from work. Eighty' four watchmen wereemployed throughout the shut-down.On July 5, 426 old men re-turned to work, making the total crew 510.According to evidencein behalf of the respondent, the number of men working showed asteady increase, and since July 20, 1935, a full crew has been work-ing in the mine.By the latter part of July, 1935, the freight of the respondentwas tied up because of the refusal of the Juneau local of the Inter-national Longshoremen's Association to handle it.Ted Danielsontestified that during the first week of August he read that GeorgeCox, the president of the Juneau longshoremen's local, had goneto Seattle to induce the longshoremen there to boycott the respond-ent's freight.Thereupon, he went to Faulkner and offered to go toSeattle to present the respondent'scase.Faulkner approved of theplan.Danielson obtained permission from" Metzgar, and with around-trip ticket and expense money furnished by Faulkner, wentto Seattle for five weeks.In September, 1935, a committee of the. Union composed ofNygren, Mike Juras and George Coles of the International Mine,Mill and Smelter Workers, called upon- Metzgar and offered to calloff the strike if the respondent would agree to reinstate the strikerswithout discrimination.Metzgar reiterated the position of the re-spondent as outlined in the statement published on June 13, em-phasizing that the men would be rehired only on individual appli-cations when they were needed and that about 40 of the strikerswould under no condition be rehired.He refused to name thosewhom the respondent would refuse to reinstate. Similar overtureswere made by. the_ Union thereafter, but they had the same result. 134NATIONAL LABOR RELATIONS BOARDThe final effort' was made in January, 1936, when the Union madethe ;same offer it had made in September, and Metzgar gave the samereply..A. Interference with union activitiesThe strikers involved in this case remained employees of the re-spondent after; the calling of the strike.The National Labor Rela-tions Act makes no distinction based on the issues involved in laborAct includes "any individual whose work has ceased as a consequenceof, or in connection with, any current labor dispute. or because ofany unfair labor practice".The respondent therefore owed a dutyto the striking employees to refrain from interfering with the rightswhich are guaranteed to them in Section 7 ,of the Act. This dutywas violated by the respondent after July 5, 1935, when the Actbecame effective, in the answers it made to the Union committees inSeptember, 1935, and in January, 1936, when it reaffirmed the policydeclared in 'the notice of June 13.For the respondent to have an-nounced that' "no agreement with any labor organization will being agency for all the employees", and to have insisted that it willconsider for reemployment only those making individual applica-tions when this was not made necessary by exigencies of work, con-stituted a clear attempt on its part-to eliminate the Union as a factorby depriving +it of its legitimate functions as a labor organization.It is .of the essence of the right of workers to organize for the pur-pose of bargaining collectively that they should' be represented. bylabor organizations. in dealing with employers, and that their labororganizations be recognized and dealt with as exclusive bargaining,agencies if they represent a majority of the employees.For anemployer to deny to his employees these legitimate objectives oflabor organization is to frustrate their right to self-organization.The respondent was therefore interfering with, coercing, and- re-straining its employees in their right to organize for the purpose of.en massewhen the strike was called on May 22, 1935, and although a majorityof the employees of the respondent were members of the Union atthat time, the evidence fails to show that the Union represented amajority in September, 1935, and January, 1936, the dates on whichthe Union attempted to bargain after July 5, 1935, the effective date;position -during the strike constituted a violation of the right -ofthe employees 'to, organize without interference for. the purpose of DECISIONS AND ORDERS135'collective bargaining,we do not find it necessary to decidewhetherthe respondent refused'to bargain collectively.with representativesof its striking employees.B.. Domination by respondent of Juneau Mine Workers AssociationThere can be little doubt that the formation of the Associationwas of benefit to the respondent. It was part and parcel of themovement to break the strike.By admission of those active in itsformation it was initiated to unite those strikers wishing to returntowork.Association membership cards were passed at meetingscalled to advance the cause of the return to work movement.Dan-ielson,Finley,Kirchofer, and the others who were active in themovement were also active in the organization of the Associationand became its officers. It is admitted, moreover, that Metzgar en-gaged in numerous conferences with them soon after the strike wascalled.In evaluating the connection between the respondent and the-Association, the omnipresent figure of Mr. Faulkner must be takeninto account.It was he who assisted the movement to return towork in its incipiency; it was he who brought to bear the full weightof the authorities on the side of those seeking to break the strike;itwas he who drew up the resolution calling for a vote on the ques-tion of returning to work; it was he who drafted. the Police Protec-tion Resolution; it was he ,who addressed the workers at the Asso-ciation meeting and urged them to go back to work; it was he whowarned pickets to disperse; it was he who paid the fare and expensesof Danielsop, first president of the Association, to Seattle; it washe who wrote the anonymous letter condemning the jury for acquit-ting the strikers charged with rioting; and in all this by his ownadmission he did not act in his capacity as city attorney.And,admittedly, he was in frequent conferences with Metzgar after the-strikewas called.Indeed, so universally did the idea gain accept-ance that Faulkner was acting in behalf of the respondent that whenDanielson wanted to make the trip to Seattle to present the respond-ent's case before the longshoremen, he did not go to Metzgar butbroached the proposition first to Faulkner.Such activity by Faulkner is entirely incompatible with the re-spondent's claim that he was in no way connected with the respond-ent.Faulkner acted as attorney for the respondent in at least onebusiness matter.He was also registered and appeared as lobbyistfor the respondent in the territorial legislature.With such activecooperation among Faulkner, the officers of the Association, andthe city authorities, which resulted in the formation of the Asso- 136NATIONALLABOR'RELATIONS BOARDciation, it is not surprising that the respondent could, afford to,indicate outward indifference and unconcern.Active undisguised-participation in the formation of the Association could not better-serve its purpose. Its passive aloofness could at least serve tocamouflage its subtle guidance of the moves.We are riot, however,rendered powerless by the legerdemain of the respondent.What itcould not do openly and directly it could not accomplish clandes-tinely and indirectly.It is not difficult to see through the surfaceof the respondent's conduct to the actualities of the situation.Therespondent dominated and interfered with the formation of theAssociation.After the 'Association was formed the umbilical connection be-tween it and the respondent was not severed.The respondent did-not fail to show it a benign countenance.Members of the Asso--ciation who had struck were not denied employment by the re-spondent, although, as hereafter related, employees who remained-loyal to the Union were shut out. The Association was permitted to,post its notices on the company bulletin board, although the same,privilege had been denied to the Union. -According to Laverne'Wilson, a reporter on the Daily Alaska Empire, Danielson told him,in November, 1935, that the ' respondent was to donate a recreationhall to the Association.Finally, Danielson's trip to Seattle, withexpenses paid, on business which was really the respondent's, was ahint of unmistakable meaning that members of the Association were-inin, the=; good graces -of the, respondent and that there, was an identity,,of interest between the respondent and the Association.That in dominating the formation and the administration of the'Association, the respondent has no cause for disappointment isshown by the fact that the Association never made any demands onthe respondent.We find that the respondent has dominated and interfered withthe formation and administration of the Juneau Mine Workers.Association and has contributed support to it.C.Discrimination in regard to hireThe strike is still in progress.However, the various forms ofeconomic compulsion soon visited upon the strikers-stoppage ofcredit in the food stores and evictions-were not long in takingeffect.The necessitous circumstances of the strikers have causedmany of them to drift back to work. Some of them were refusedreinstatement by the respondent.Gottfried Isaakworked for the respondent for six years doingmucking and blasting chutes.His work was never criticized.Heapplied for work on July 14 or 15, and was acceptable to the mine DECISIONS AND ORDERS137foreman; but was told by Metzgar to look for a job elsewhere be-cause he was-too active in Union affairs.He is a Union mail andserved on the picket line.Alvah J. Gillisworked for the respondent for ten months as re-pairman on a coarse crusher at the mill.He served in the army,and belongs to the Union.He applied for work during the latterpart of July and again at a later time, and was refused both times.John Beukers,.amember of the Union, served on the picket line.He applied for work sometime in the middle of July and.was re-fused reinstatement.He is one of the men identified by Metzgar onthe witness stand, as belonging to the group of 40 that would not betaken back by the respondent - under any, condition.The reasonassigned by Metzgar at the hearing is that he talked wildly and isunsafe..Leonard Ballworked for the respondent since 1934 as stationaryengineer.There were no complaints about his .work.He appliedfor work on July 27, and a few, clays later was told by Metzgar thathis application for work came too late.He is one of the 40 menwhom the respondent refuses to *take back.Metzgar claims thereason for the refusal was that Ball was irresponsible and irrationalin his talk.Many men were hired by the respondent after Ball'sapplication was made, even though they were not former employees.Arley Mullinsworked for the respondent since 1933 in variouscapacities-mucking, skip and bulldozing.He is a Union man andserved on the picket line.He applied.for work about July 1, 1935,but was never called back to work.A foreman, Eske Eskeson, in-formed him that he made a mistake in not applying on June 24when the general registration first took place.Former employeesand non-employees were hired by the respondent after Mullinsapplied.Jack Romerworked for the respondent for eight years off and on.His job was that of a bulldozer.He was very active in Union affairsand was seen on the picket line by Faulkner. In June he was askedto join the Association by Eskeson and was informed that Metzgarinstructed them to organize it.He applied for work on October 24,but was told by Riendeau, a foreman, that it was no use for him orfor the rest of the Union men to attempt to get their jobs back or totry to get a job anywhere in the vicinity of Juneau.lllentur Petersonworked on the conveyors of waste dump.Therehad never been any complaint about his work.He is an active Unionman and served on the picket line.During the riot of June 24, hewas arrested and spent six weeks in jail before he was able to getbail.According to his testimony the respondent induced the busi-ness men of the community not to bail out strikers.He applied for 138NATIONAL LABOR RELATIONS ' BOARDhis job in September,'1935; but foreman Beistline was evasive abouthis chances of getting his job back.Edward Rennieworked for the respondent as bulldozer.He hasserved in the Canadian army and.was'anactive Union man.He wasarrested on June 24 during the riots, was in jail until July 13, andwas acquitted'by the jury.He applied for work-on July 15, at whichtime he was told by McLean, the foreman in charge of applications,that there was no chance for him to get his job back.'John James Dempseyworked for the the respondent for a year anda half running a hoist in the mine.He was sick when the strike wascalled.He was an active Union man.When he applied for workJuly 13, Metzgar told him he should have applied before, and that thereason he did not do so was that he favored the Union.He wasnever given his job back.Metzgar testified that he had no record ofDempsey applying for a job.Melvin Carlsonworked for the respondent since 1926 on the linecrew.He is a member of the Union. He was considered a goodworker.On June 23, his foreman, Nordling, asked him to return towork.Nevertheless, the application he made on July 14 or 15,- wasnot acted upon favorably.Leonard M. Hartsochworked for the respondent as bulldozer.He-was sick for two days before the strike was called.He is an activeUnion man and served on the picket line. Economic need finally-forced him to apply for work on December 10, but his application wasnot favorably acted upon.-Bill Taro ffworked for the respondent as bulldoze boss.He servedin the United States Army and was an active member ' of'the Uniori:He applied for work on August 12 or'13.' ' He, was identified by Metz-gar as one of the 40 men whom the respondent would not reinstate forthe reason that his reputation was bad and that he was unable to get-along with the rest of the workers.This was denied by Taroff, whotestified that during the seven years that 'he worked for the re-'spondent he was always on good terms with his fellow employees.Alex Kupro ffworked for the respondent for four years.His workwas that of bulldozing.He was an active, Union' man and servedon the picket line.He applied for work on August 14, but was notaccepted.Sam Scottworked for the respondent as bulldozer, was a goodworker, an active Union man, and served on the picket line.He ap-plied for work August 10 or 15, but was not returned to his job.Frank B. Pakatorworked for the respondent as bulldozer andmucker.He had served in the United, States Army.He is an ac-tive Union man and was on the picket line.He applied for work onJuly 16, but without success.He was identified by Metzgar as one DECISIONSAND'ORDERS139of -the 40whomthe respondent would not reinstate,for the reasonthat the was prone to have minor accidents.The respondent intro-duced no evidence in support of this contention.That lack of work-could not ^ be a'reason for the ,failure of therespondent to rehire the above-mentioned employees is shown by thefact that during the period these employees were applying for work,many new persons were being hired and many old employees werebeing reinstated.'Another group of employees discriminated against by the respond-ent were those whom Metzgar named on the stand as belonging to thegroup of about 40 who would not be taken back by the respondentunder any circumstances.The cases of Ball, Beukers,'Pakator andBill Taroff we have already considered among those who have madeapplications to return to work, and we have seen the tenuousness ofthe charges against them:'Others named by Metzgar in the groupof 40 wereAlex Borof, Ivan Diboff, George Hamoff, Dan Kelly,George D. Kudonoff,andAlex Taroff.Metzgar claimed the menWere communists, according to information received by him from im-migrationauthorities whom' he refused to name.Others named byMetzgar, and the reasons he'gave, wereRoman Ellers,because he has'dodged the immigration authorities, and is not careful with state-ments made on the witness'stand(Ellers testified that in the earlypart of June he saw Metzgar's car -parked in front of Kirchofer'shome) ;Rex Herman,because-he is employed elsewhere;CliffMat-thews,because he works irregularly;Walter Otis,because he did notaccept the first opportunity to go back to work;Franke Percich,be-cause he drinks excessively;Joe Prpich,because he works elsewhereand is notin the vicinityof Juneau;Emil Rwnndich,because he runsa business of his own;andA. J. Nygren,"not because of his unionactivities, but because of his arrogance and abuse of authority thathe has had, and the abuse of the privilege he has had of using a smallnewspaper."The claims made by Metzgar were denied by those employees who,testified.The record does not sustain any of the charges, eventhough itbe assumed for the purposes of the record that they arerelevant.The charges can only be regarded as a means of deflect-ing attention from the real reason for the discriminations,that is,Union membership and activities.This is the only proper inferenceto be drawn from the oft repeated and well considered position ofthe respondent, which it first announced on June 13, 1935:"There will be not general discrimination against employeesbecause of their labor affiliations nor any other unfair or unjustreasons; butthe companymust reservethe rightto exercise suf-ficient discrimination in suchmattersto protect the majority." 140NATIONALLABOR RELATIONS BOARDObviously, -the .word "matters" refers to "labor affiliations" in theprevious clause.In the, case of Nygren, the alleged arrogance andabuse of authority which rendered him taboo as far as the respondentwas concerned could refer, only to his record as president of theUnion.2It is true that the 14 employees last discussed did not make-appli-cation for reinstatement. , Howeyer,.Metzgar's own testimony makesit apparent that had they done so, their fate would have been thesame as that of the other active Union men who did apply. In anyevent, the discrimination against them became final when Metzgartestified; thereafter, it was clear that applications on their part wouldbe of no avail.We conclude that by refusing to reinstate those employees whomade applications to return to work, and by stating that certain otheremployees would not be reinstated, the respondent discriminated inregard to the hire and tenure of employment of all such employees,and thereby discouraged membership in the labor organization knownas International Union of Mine, Mill and Smelter Workers, Local203; and interfered with, restrained; and coerced its employees, in, theexercise of the rights guaranteed in Section 7 of the Act.Furthermore, the respondent discriminated against the remainderof the striking employees in regard to the hire and tenure of employ-ment of all such employees, thereby discouraging membership in thelabor organization known as International Union of Mine, Mill andSmelter Workers, Local 203.From June 13, 1935, when the respond-ent published its conditions for reemployment, the continuance of thestrike was due entirely to the position of the respondent. Its insist-ence upon individual applications, we have seen, was an unfair laborpractice, and was perpetrated against all of the strikers directly.Likewise, the announced intent to discriminate plus the fact that theidentity of those to be discriminated against was not disclosed untilthe hearing in this case several months later rendered the respond-ent's discrimination an unfair labor practice against all of the strik-ers.Were it not for this position of the respondent the strike mighthave been settled on or before July 5, 1935, or shortly thereafter.TheUnion's offer of settlement in September, 1935, lends great likelihoodto this probability.The respondent cannot deny that its conductprecluded that possibility.The striking employees are thereforeentitled to reinstatement even if employees hired by respondent forthe first time on or since July 5, 1935, have to be dismissed. (SeeInthe Matter of Columbian Enameling and Stamping Co. and Enamel-ing and Stamping Mill Employees Union, No. 19694,Case No. C-14,See,infra,footnote 3, pp 141-143 DECISIONS AND ORDERS141decided February 14, 1936, 1 N. L. R. B. 181.) In addition tothose already enumerated, the striking employees are : Sam Adams,Nick Gassett, Ernest Giovanetti, Emil Hietala, John R. James,Andrew Kilbonen, Alex Kordach, Karl Karison, Mike Kitoff, ToivoKiukko, Peter J. Ludwig, Frank Maerhofer, Chris Markikis, AlexMisoff, Nick Petievich, Macros A. Bacon, Jim.- Burnett, CharlesCrozier, John Eldemar, Chas. W. Erickson, John Furuness, AndyGibson, John E. Guerrero, Frank Hansen, Herman Hoglund, John,Jurachich,PeteKangas, Bob Kitnich; Frank Luyckfassel, SamMazoff, Vasily Pavloff, Pasqual Algoso, Gus Adams, Frank Barlow,Pete Carson, John Covich, Pete Felstrom, Alex Gibson, Tom Gatin,Chris Huber, (Paul) Pal Jovich, N. O. Kupoff, A. C. Karginoff,A. T. Kupoff, Ben Lowell, Rad Metrovich, Jim Nicolo, Roy Poloff,Albert Peterson, Martin Antonsen, Ed Anderson, Anton Covick, JoeCollier, Sam Elstead, Gus Fadeef, Bill Gogoff, Nick Giatros, JohnHansen; Tom Hill, Mike Juras, Bernard Larsen, J. T. Lancaster,.Geo.Matukin, Ed. Maki, Torres Ness, Juan Perlas, Ali Radovich,Einar Runquist. Oliver Sarnisto, Carl Stallard, Harry- -Datoff-I,Crisanto Sarabia, Harry Tamoff, Sam Tatroff, Geo. Zuskoff, JohnNedkow, John Rogoski, Roscoe Richards, Waino Seppanen, MarcoDapsevich, Sam Dapsevich, Mike Gasoff, Lorenzo Tellorinen, FrankVarlin, Eli Yevich, Jack Howell, W. A. Rasmussen, Nick Romonoff,Bill Sagoff, Marco Savovich, Steve Sepkoff, M. B. Dragnich, MikeDivyak, Brigideo Gomez, Jack Turkovich, Henry Tally, OsvaldVarness, William Young, Gust A. Tsoustes, Pete Sopho, Harry Scott,Sven Saren, August Smith, F. F. Davis, Ivan Zaloff, Alex Daroff.G. Mationg; Melvin Carlson.D. The respondent's positionThe position of the respondent is that the strike was not "ethical"and "legal" because it was fora closed shop, and because it was notvoted upon by the membership of the Union according to the rules ofthe American Federation of Labor, but was forced upon the member-ship by the officers through manipulation.The respondent claims,therefore, that it was justified in its subsequent conduct, more par-ticularly in discrimination against Nygren, because of its desire toprotect its employees.Were it not for the fact that this positionhas been reiterated time and again by the respondent and its counsel 3I"At that time the company was fully aware of the fact that a majority of itsemployees were opposed to a stokeThis information was brought to the officials ofthe company by many employees,although the company at the time the strike was calledhas no directDroof of the actual number who were against the strike.The mine was 142NATIONALLABOR'RELATIONS BOARDwith a self assurance and certitude which brook no contrad iction we,would not consider it worthy of discussion.A strike for a closed shop is not illegal; employees striking forsuch an end are as fully entitled to the benefits of the Act as are allother striking employees.The evidence does not substantiate the respondent's position thatthe officers of the Union forced the strike by manipulation.Thechange in the by-laws of the Union giving the board of trustees aright to call a strike was effected by orderly procedure.A vote ofthe membership was taken on how to submit the demands to therespondent, authorizing the calling of the strike in the manner fol-lowed by the board of trustees.Finally the unanimity with whichthe employees obeyed the strike call demonstrates the hollowness ofthe respondent's argument.But in any case the respondent has no right to pass judgmenton what occurred at Union meetings. It is neither the business of.theBoard nor of an employer to inquire into the manner in whichlabor organizations conduct. their internal affairs.The right to,closed and the company took no steps to interfere one way or the other." (Bd. Ex. No.3, p. 4. )"Mr. CrosonWhich was a matter of common knowledge, and which was a matterthat was a fact generally known, which we have alleged in our answer, and if I canshow that these officers abused their power given them by the Union in forcing thisstrike upon this Union, as it now appears,-which strike was called within a fewhours after Mr. Metzgar's response, and that there was a definite design and inten-tion to get a strike and close the place up unless they got the closed shop,-if I canprove that I think I have made a very good case out for the Respondent, and also shown,why these individuals should not be employed,-"It is my belief that when this matter comes into the courts, that our courts aregoing to say that men, even in labor unions, must proceed on an orderly ethical lineaccording to the established order in the Union, and according to law, and that a manwho precipitates or participates in an illegal or unlawful strike, and uses his power to.pervert the will of the majority, cannot force his employer to re-employ him. I wantthe Supreme Court of the United States to pass upon that question, and I want myrecord to be in such shape that when it comes up to the court, the courts will beable to tell you whether or not that is the law ""Now, I am going to proceed along another line which is for the purpose of layingthe foundation for testimony that I propose to show, that we have the right to dis-cumiuate against this man in his re-employment, which is one of the charges we arefacing, by reason of his set determination and policy as president of the organization-"Trial Examiner Hope.Just a minuteYou may proceed."Mr. Croson(Continuing )-by reason of his set determinate policy as president ofthe organization, headed for strike under his leadership. I am sure Your Honor willremember the flourish with which counsel turned him over to us as a discriminationwitnessI think I have the right to show, and if permitted to do so, v e will showwhy we do not wish to take him back into our employ, because of the determined policywhich he has shown,-"TrialExaminer Hope.Are you prepared to show that Mr Nygren was inefficientin his work, incompetent, or disloyal?"Mr. Croson. I think this was the greatest kind of disloyalty, not that he was presi-dent of the union, not that he acted as president of the union, but that he took theunion power which he had, as president, operating hand and glove with his secretary, DECISIONS -AND, ORDERS143self-organization and to bargain collectively must be free frominterference with and restraint of any kind by the employer.Thistight would; be a sham and a mockery were the manner of its' exer—cise subject to the approval or'-disapproval of the employer.Thedesire, pretended or real, of the employer to protect his employeesagainst the dire consequences envisaged as flowing from the exer-cise of such right cannot serve as a justification for an inquiryby the employer into the internal affairs of labor organizations.Nor can the fact that a Union may not conduct its affairs in perfectparliamentary fashion give the employer any justification forviolating the Act.''The respondent, by the acts above set forth, has interfered with,restrained and coerced its employees in the exercise of the right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the 'purposes of collectivebargaining or other' mutual aid and protection as guaranteed inSection 7 of the Act.Mr. Herd, and that their policy was not to handle union matters and submit such impor-tant matters as a strike back to the membership or give the membership any opportunityto be heard on the strike matter, but that they, among themselves, so manipulated thematter, with a set and determined policy from a period immediately following October'll,1934, when the membership at large had voted down the strike 297 to 84, that the powerbe placed in their hands giving them the power to call the strike, and that the strike wascalled and forced upon the membership through their manipulation.That, in my mind,is great disloyalty to any organization,-not that he is president of the union"Trial Examiner Hope.,Can you disassociate the two?"Mr Croson. Yes. I might put it this way. You may be a member of the PresbyterianChurch and you may use that membership in a way that is violative of all the principlesof the Presbyterian Church membership, and in a way that society will look upon you asnot aeserving of that membership, and not entitled to the respect it should deserve.--"In this question we have before us,'if the question of strike had been submitted 'bythis board under the guidance of this man back to the membership, and the body hadbeen permitted to vote upon it, I would not be here today faced with these complaints.They may have voted against me, but it would have been a regular strike called, whichis a different situation."I am opposing the re-employment of this man on the basis of the way in which heexercised his power, not because he was president of the union, but because of the way inwhich he abused his power not only from the standpoint of the many members of theunion who were in good standingThey were not stool pigeons ; they are walking rightstraight out and telling you who they 'are. 'They were opposing the high handed methodsby this man and his cohort. I am saying that we should not,be expected to put back inour ranks a man who has so abused his power "rnsw¨ss"7There will be not general discrimination against employees because of their laboraffiliations; nor any other unfair or unjust reasons; but the company must reserve theright to exercise sufficient discrimination in such matters to protect the majority."8. The employer's obligations are clearly understood and its responsibilities are estab-lished.Organizations of employees can rightly be required to observe the same ethicaland moral responsibilities even though they are not specifically prescribed 'by statute.In this connection, if grievances of complaints are submitted to the Company, we shallexpect that a full discussion of the same will be permitted by all employees, and beforeany strike or walkout is called by any committee or any group, it will be done onlyupon a vote of a majority of all employees, and after all have been given an opportunityto express their own choice, unmolested and without coercion." (Bd. Ex. No. 3C.) 144NATIONAL LABOR RELATIONS 'BOARDV.EFFECT OF THE UNFAIR LABOR PRACTICES,The strike, the continuance of which at least was due to the afore-said acts of the respondent, caused..a' complete shutdown of its mineand mill from May 22 to July 5, 1935, during which period its ship-ments were at first curtailed and later completely stopped.Evenafter the mine reopened on July 5, 1935, and operations started, thebusiness of the respondent suffered direct and intentional obstruction which still continues.The longshoremen in Alaska belongingto the International Longshoremen's Association, in sympathy withthe striking employees of the respondent, have refused to handle theincoming and outgoing freight of the respondent, and have causedfrequent tie-ups of its shipments since July 5, 1935.Likewise longshoremen in the States have for the same reason intermittently re-fused to handle the freight of the respondent with consequent inter-ference with the flow of its shipments. In fact, so complete becamethe tie-up and so ill did it portend for the future of the respondent's-business, that the president of the Association, Danielson, went toSeattle in an effort to avoid the boycott against it.led and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.International Union of Mine, Mill and Smelter Workers, LocalNo. 203, is, a,labor organization,within.the ,meaning,of Section 2,,subdivision(5) of the Act.2.Juneau Mine Workers Association is a labor organization,'with-in the meaning of Section 2,subdivision(5) of the Act.3.By its domination and interference with the formation and ad-ministration of the Juneau Mine Workers Association,and by con-tributing financial and other support thereto,the respondent has en-gaged in and is engaging in unfair labor practices,within the mean-ing of Section 8,subdivision(2) of the Act.4.By the acts of discrimination against International Union ofMine, Mill and Smelter Workers, Local No. 203, set forth in Section1V. A. of this decision,the respondent has engaged and is engagingin unfair labor practices, ;within the meaning of Section 8, subdivi-sion(1) of the Act.5.By discriminatiiig in regard to the hire and tenure of employ-.ment of its employees,thereby discouraging membership-in the laborOrganization known as International Unioii of Mine, Mill and DECISIONSAND ORDERS145Smelter Workers, Local No. 203, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8, subdivision (3) of the Act.6.By all of the acts set forth in these conclusions of law, the re-spondent has interfered with, restrained and coerced its employees.in the exercise of the rights guaranteed in Section 7 of the Act, andhas engaged and is engaging in unfair labor practices, within themeaning' of Section 8, subdivision (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices.affecting commerce within the meaning of Section 2, subdivisions (6>and (7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders therespondent, Alaska Juneau Gold Mining Company, and its officersand agents, to :1.Cease and desist from :(a)Discouraging membership in Local No. 203 of InternationalUnion of Mine, Mill and Smelter Workers or any other labor organ-ization of its employees, or encouraging membership in the JuneauMine Workers Association or any other labor organization of itsemployees, by discharging, refusing to reinstate, or otherwise dis-criminating against employees in regard to hire or tenure of employ-ment or any term or condition of employment;(b)Dominating or interfering with the administration of theJuneau Mine Workers Association, or with the formation or admin-istration of any other labor organization of its employees, and fromcontributing financial or other support to the Juneau Mine WorkersAssociation or any other labor organization of its employees, exceptthat nothing in this paragraph shall prohibit the respondent frompermitting its employees to confer with it during working hourswithout loss of time or pay;(c) In any other manner, interfering with, restraining or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Gottfried Isaak, Alvah J. Gillis, John Benkers,Leonard Ball, Arley Mullins, Jack Romer, Mentur Peterson, Ed- 146NATIONAL LABOR RELATIONS BOARDward Reviere, John James Dempsey, Melvin Carlson, Lepnard M.Hartsoch, Bill Taroff, Alex Kuproff, Sam, Scott and Frank., B.Pakator, who made application to return to work, ,and to each, andevery one of them, immediate and full reinstatement to their formerpositions,. with all rights and privileges previously enjoyed, andmake whole said employees for any losses of pay they have sufferedby reason, of the failure to reinstate them, by payment to each ofthem, respectively, a sum equal to that which each would normallyhave earned as wages during the period from the date of his failureto be reinstated to the date of such,offer of reinstatement, less theamount earned by each of them, respectively, during such period; .(b)Offer to Alex Borof, Ivau,Diboff, George Hamoff, Dan Kelly,George D. Kudonoff, Alex Toroff, Ronan Ellers, Rex Herman, CliffMatthews, Walter Otis, Frank Percich, Joe Prpich, Emil Rundichand A. J. Nygren, against whom the respondent admits discrimina-tion but who have not made application to return to work, and toeach and every one of them, immediate and full reinstatement totheir former positions with all rights and privileges previously en=j oyed, and make whole said employees for any losses ' of pay theyhave suffered by reason of their failure to be reinstated'by laymentto each' of them, respectively, of a sum ' equal to that which eachwould normally have earned as wages during the period from thedate on which the hearing in this case 'was closed to the date' of 'suchoffer of reinstatement, less the"amount earned by each of them.respectively, during such period ;'(c)Offer reinstatement to the 'remainder of its employees whowere employed on May 22, 1935, who struck on that, date, and whohave not since received regular and substantially equivalent employ-ment elsewhere, where the positions he'ld,`by such employees on May22, 1935, are now filled by persons who were hired for the first timeon July 5, 1935, or thereafter, and place all other 'employees whowere employed by the respondent on May 22, 1935, who struck onthat date, and who have not since received regular and substantiallyequivalent employment elsewhere, on a list to be offered employ-ment if and when their labor is needed;(d)Withd'raw' all recognition from the Juneau Mine WorkersAssociation, 'as representative of its employees, for the purpose ofdealing with the respondent concerning' grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work;(e)Prohibit the use of its bulletin boards for posting of noticesby the Juneau Mine Workers' Association or any other labor organi-zation of its employees unless free and unconditional privileges asto the 'u'se' thereof shall be equally extended to International Union DECISIONS AND ORDERS147of Mine, Mill and Smelter Workers, Local No. 203, and to any otherlabor organization of its employees;(f)Post notices in conspicuous places in its mines and mills,stating (1) that the Juneau Mine Workers Association is so dis-established, and. that the respondent will refrain from any recog-nition thereof; (2)'that the respondent will cease and desist in themanner aforesaid; and (3) that such notices will remain posted fora period of at least thirty (30) consecutive days from the date ofposting.3.The complaint that the respondent violated Section 8,' sub-division (5) of the Act is hereby dismissed.5727-37-vol. n-1I